     Case 2:14-cv-01737-TLN-KJN Document 69 Filed 08/22/19 Page 1 of 4

 1   MASTAGNI HOLSTEDT, A.P.C.
     DAVID P. MASTAGNI (SBN 57721)
 2   PHILLIP R.A. MASTAGNI (SBN 238254)
     GRANT A. WINTER (SBN 266329)
 3   1912 “I” Street
     Sacramento, CA 95811
 4   Tel: (916) 446-4692
     Fax: (916) 447-4614
 5   Email: dmastagni@mastagni.com
     Email: phillip@mastagni.com
 6   Email: gwinter@mastagni.com
 7   BERGER MONTAGUE PC
     Daniel R. Miller (PA Bar No. 68141)
 8   Russell D. Paul (PA Bar No. 71220)
     1818 Market Street, Suite 3600
 9   Philadelphia, PA 19103
     Tel: (215) 875-3000
10   Fax: (215) 875-4604
     Email: dmiller@bm.net
11   Email: rpaul@bm.net
12   Attorneys for Relator
13                             IN THE UNITED STATES DISTRICT COURT
14                          FOR THE EASTERN DISTRICT OF CALIFORNIA
15   THE UNITED STATES OF AMERICA, THE                        CASE NO. 2:14-CV-1737-TLN-KJN
     STATE OF CALIFORNIA ex rel. PAUL
16   VILLAMIZAR,                                              NOTICE OF VOLUNTARY DISMISSAL
                                                              WITHOUT PREJUDICE OF QUI TAM
17                    Plaintiffs,                             CLAIMS ONLY
18                    v.
19   SENIOR CARE PHARMACY SERVICES
     INC. and SAMITENDU BANERJEE,
20
                      Defendants.
21

22           The Relator Paul Villamizar, through his counsel, files this Notice of Voluntary Dismissal
23   of the qui tam claims only (Counts I, II, III and IV of the First Amended Complaint filed on
24   October 21, 2016) in the above-caption action, without prejudice to the United States and the
25   State of California and Relator pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,
26
27
                                            1
28   _____________________________________________________________________________
     NOTICE OF VOLUNTARY DISMISSAL - U.S. et al. ex rel. Villamizar v. Senior Care Pharmacy, Inc.
     Case 2:14-cv-01737-TLN-KJN Document 69 Filed 08/22/19 Page 2 of 4

 1   Section 3730(b)(1) of the federal False Claims Act and of the respective provisions of the

 2   California False Claims Act.

 3           This Notice specifically does not dismiss the Individual Claims of Plaintiff-Relator Paul

 4   Villamizar that are set forth in the First Amended Complaint filed on October 21, 2016, as

 5   follows:

 6   FIRST CAUSE OF ACTION - ASSAULT -CAL. PEN. CODE §240
 7   SECOND CAUSE OF ACTION - BATTERY-CAL. PEN. CODE §242
 8   THIRD CAUSE OF ACTION - INTENTIONAL INFLICTION OF EMOTIONAL
     DISTRESS
 9
     FOURTH CAUSE OF ACTION - NEGLIGENT INFLICTION OF EMOTIONAL
10   DISTRESS
11   FIFTH CAUSE OF ACTION - WRONGFUL TERMINATION IN VIOLATION OF
     PUBLIC POLICY
12
     SIXTH CAUSE OF ACTION - WHISTLE BLOWER RETALIATION- CAL. GOV. CODE
13   § 12653
14   SEVENTH CAUSE OF ACTION - QUI TAM RETALIATION- 31 USC §3730(h)(1)
15   EIGHTH CAUSE OF ACTION - VIOLENCE AND INTIMIDATION- CAL. CIV. CODE §
     51.7
16
             Proceeding on behalf of the United States and the State of California, Relator through his
17
     counsel, filed an Original Complaint in camera and under seal against defendants Senior Care
18
     Pharmacy Services (“Senior Care”) and Samitendu Banerjee on July 23, 2014 and a First
19
     Amended Complaint on October 21, 2016.                 The Complaint and First Amended Complaint
20
     alleged, among other things, that Senior Care and Samitendu Banerjee submitted false claims for
21
     reimbursement for certain prescriptions to Medicare and Medi-Cal.                        The United States
22
     subsequently moved for several extensions of the seal which the Court granted for good cause.
23
     The seal ultimately expired on July 9, 2019 and the United States filed a Notice of Declination on
24
     that same date. On July 10, 2019, the Court entered an Order maintaining the seal until such time
25
     as the State of California notifies the Court of its decision as to whether they will intervene in the
26
27
                                            2
28   _____________________________________________________________________________
     NOTICE OF VOLUNTARY DISMISSAL - U.S. et al. ex rel. Villamizar v. Senior Care Pharmacy, Inc.
     Case 2:14-cv-01737-TLN-KJN Document 69 Filed 08/22/19 Page 3 of 4

 1   Action. On July 12, 2019, the State of California filed a Notice of Election to Decline

 2   Intervention.

 3           Under the federal False Claims Act, a relator may seek voluntary dismissal of the action

 4   “only if the court and the Attorney General give written consent to the dismissal and their reasons

 5   for consenting.”      31 U.S.C. § 3730(b)(1); see also California False Claims Acts (similar

 6   provisions). Relator now files the instant Notice of Voluntary Dismissal Without Prejudice as to

 7   the above listed claims brought on behalf of the United States of America and the State of

 8   California only, in the above-captioned matter, as the United States of America and the State of

 9   California, after conducting their investigations into Defendants’ illegal activities as alleged in the

10   Complaint and Amended Complaint, have formally declined to intervene, and Relator has

11   decided not to litigate the qui tam portion of his case (Counts I through IV) on behalf of the

12   United States of America and the State of California on his own. Both the United States and the

13   State of California have indicated that they consent to this voluntary dismissal without prejudice

14   and to their claims ONLY (without out prejudice or affect as INDIVIDUAL CLAIMS OF

15   RELATOR PAUL VILLAMIZAR— Counts V through XIV), given the respective

16   declinations of the United States and the State of California.

17        WHEREFORE, Relator respectfully files this Notice of Voluntarily Dismissal Without

18    Prejudice of the qui tam claims (Counts I through IV) ONLY, and not as to the INDIVIDUAL

19    CLAIMS OF RELATOR PAUL VILLAMIZAR—FIRST THROUGH EIGHTH

20    CAUSES OF ACTIONS set forth on pages 44 through 64 of the First Amended
21    Complaint, in the above-captioned matter, without affect as to Relator Paul Villamizar’s

22    individual claims, which shall be unsealed; and thereafter, vigorously pursued on behalf of Paul

23    Villamizar in his personal and individual capacity who, as alleged in the Amended Complaint,

24    was oppressed, harassed, wronged, retaliated against, wrongfully terminated, assaulted,

25    battered, falsely imprisoned, had emotional distress negligently and intentionally inflicted upon

26
27
                                            3
28   _____________________________________________________________________________
     NOTICE OF VOLUNTARY DISMISSAL - U.S. et al. ex rel. Villamizar v. Senior Care Pharmacy, Inc.
     Case 2:14-cv-01737-TLN-KJN Document 69 Filed 08/22/19 Page 4 of 4

 1    him, had work place violence and intimidation inflicted upon him, and was otherwise damaged

 2    and harmed by Defendants Senior Care Pharmacy Services Inc. and Samitendu Banerjee.

 3           Whistleblower-Plaintiff-Relator Paul Villamizar continues to seek all damages alleged in

 4    his Prayer for Relief, at p. 64, lns. 9 through 10 of the First Amended Complaint filed under

 5    seal on October 21, 2016, and he continues to demand a trial by Jury.

 6

 7   Dated: August 15, 2019                    Respectfully submitted,
 8                                             MASTAGNI HOLSTEDT, A.P.C.
 9

10
                                               /s/ David P. Mastagni (SBN 57721)
11                                             1912 “I” Street,
                                               Sacramento, CA 95811
12                                             Tel: (916) 446-4692
                                               Fax: (916) 447-4614
13                                             Email: dmastagni@mastagni.com
                                                       phillip@mastagni.com
14                                                     gwinter@mastagni.com
15                                             BERGER MONTAGUE PC
                                               Daniel R. Miller
16                                              (PA Bar No. 68141; DE Bar No. 3169)
                                               Russell D. Paul
17                                              (PA Bar No.71220; DE Bar No. 4647)
                                               1818 Market Street, Suite 3600
18                                             Philadelphia, PA 19103
                                               Tel: (215) 875-3000
19                                             Email: dmiller@bm.net
                                                       rpaul@bm.net
20
21

22

23

24

25

26
27
                                            4
28   _____________________________________________________________________________
     NOTICE OF VOLUNTARY DISMISSAL - U.S. et al. ex rel. Villamizar v. Senior Care Pharmacy, Inc.
